DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office acknowledges that this application is a CIP of 15/660,849 filed July 26, 2017. 
Applicant is advised, that the Pro Se Pilot Program is no longer a Program at the USPTO.  However, this application is being by a Pro Se Examination Specialist who offers customer service to applicants filing patent applications without legal representation. While an applicant may prosecute the application and file papers in their application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed.  The Examiner of record, protects the public’s interests.   To assist applicants in making informed decisions, applicant is suggested to use the following link if assistance is required:
https://www.uspto.gov/patents/basics/using-legal-services/pro-se-assistance-program
Applicant is advised that the USPTO’s business practice is compact prosecution where the Office will issue a first office action, followed by either allowance or Finality of the Rejection.  Applicant is permitted 1 interview with the Examiner after receiving the Non-Final Office Action and/or after receiving a Final Office Action.  Applicant is not permitted to send the Examiner iterations of claim drafts.  Applicant is reminded that an e-mail authorization form is required when contacting the Examiner.  No direct e-mail 
Specification
The abstract of the disclosure is objected to because applicant has used what is considered to be legal phraseology in drafting the abstract.  "The invention" or the term "invention" should not be used in drafting the abstract.  Applicant could re-write the abstract as follows:
A food a food product prepared by soaking a predetermined quantity of chia seeds in liquid under a dark environment and at a temperature range of 32-40oF for a predetermined period to obtain pearls of chia seeds where the pearls of chia seeds is added to a food product is described.   The food product is bubble drink without tapioca starch.
Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
	Claim 1 has been written as a product by process claim.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Note MPEP 2113.  As such, when interpreting the claim, a product-by-process claim can be rejected for substantive reasons and the prior art need only disclose the claimed product, regardless of the process used to create the prior art product, except to the extent that any portion of the recited process includes structural product limitations, which are considered for patentability.   Applicant is also advised that only claim 5, excludes tapioca starch.  All of the rest of the claims, the beverage or food product can include tapioca starch or anything else in the composition.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As stated above, applicant is claiming a product by process claim.  Applicant is required to use a transitional phrase when drafting the claim. All claims are required to have three parts 1) a preamble; 2) a transitional phrase (comprising or consisting essentially of or consisting); followed by 3) the body of the claim which should be drafted as element plus function for an apparatus, or step plus function when claiming a method.  Applicant’s product by process claim is a hybrid type of claim which is proper but applicant has not used a transitional phrase in Claim 1.  Applicant should re-draft the claim as follows:
	A food product prepared by the steps comprising:
	soaking a predetermined quantity of chia seed in a liquid in a dark environment and cool temperature for a predetermined period to obtain pearls of chia seeds; and
	adding the pearls of chia seeds to a food product.
Suitable correction is required.
In Claims 3-4, applicant has used improper Markush language, the Markush Grouping should be written as selected from the group consisting of A, B, C, and D.  The claim when interpreted is read as A or B or C or D.  Applicant should correct claim 3, to read as follows:
	“….selected from the group consisting of condensed milk, powdered milk, almond milk, soy milk, coconut milk, 2% milk, skim milk, fresh milk, and water.”
To Correct Claim 4, applicant should recite:
	“…the flavoring agent selected from the group consisting of hibiscus flows, saffron, cardamom, rosewater, coconut jelly, konjac, lychee, grass jelly, mango, coffee and green tea.”
	In Claim 7, the claim does not read properly and  applicant should recite:  “…wherein the chia seeds are soaked in a liquid selected from the group consisting of milk based, fruit base, tea based, cocoa based, coffee based; and wherein the chia seed are soaked for three hours at a temperature of 32-40oF.
	In Claim 13, applicant should recite “…wherein the flavoring agent is fruit based”.  
	In Claim 15, applicant should state how much liquid is used for soaking instead of claiming the liquid up to 12 times its mass.  Furthermore applicant should not use pronouns when drafting claim “it” or “its” should not be used in claim drafting.  Applicant should clearly refer back to “the chia seeds” or “said chia seeds”.  Applicant’s claim 15 is not clear, positive or meaningful.  Suitable correction is required.
In claim 16, applicant should not draft the claim as using “results in” language and positively state the chia seed is a thickener for the food product.
	In claim 17, applicant’s claim does not read properly and applicant is adding an additional step to the method of making the food product.  Applicant should positively recite that the chia seed is soaked in a liquid, and mixed with a frozen product and freeze the food product.  Alternatively if the food product is frozen such as an ice cream or frozen yogurt, and applicant adding soaked chia seeds or chia seed pearls to the frozen food product the claim must be properly drafted.
	In claim 18, applicant’s claim is narrative the recitation “…which is the symbolic pearl as the main attraction” is indefinite.  Applicant should not draft the preamble or the claim  with (pearl, bubble) beverage.  In interpreting the claim, applicant is claiming a bubble tea which includes soaked chia seeds which is free of tapioca starch.  This is read that the soaked chia seeds does not have tapioca starch.  The beverage or bubble tea can include tapioca starch.   Further the product by process claim is not claimed properly and so the applicant is claiming both a composition and a method of making the composition both of which are two separate and distinct inventions. 
	In claim 19, which depends from claim 18, applicant is requested to use proper Markush language when reciting the type of liquid which is used in soaking the chia seeds, as well as the flavoring agents as discussed above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Joanna Soh  by https://www.youtube.com/watch?v=p7HvNeEJ-EY, posted April 29, 2016.  Soh teaches making a chia pudding, which includes using soaking the chia seed in milk or green tea which is chilled in the refrigerator.  Joanna Soh teach specifically teach soaking overnight in the refrigerator which provides a temperature in the range of 32-40oF which is temperatures which refrigerators run and the dark environment proviso is met by the refrigerator which is dark thereby anticipating applicant’s invention as claimed.
Claim(s) 18-19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by
https://www.chefdehome.com/recipes/352/strawberry-chia-frozen-yogurt, posted May 9, 2014.  
	The recipe teaches making a frozen strawberry chia frozen yogurt by soaking the chia seed in water, followed by mixing with strawberry and milk, mixing and then freezing to produce a frozen chia seed yogurt which anticipates applicant’s invention as claimed.
Claim 1-17 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Humblebee & me, “Chia Seed Bubble Tea”, published 4-26-2013.
Humblebee & Me teach adding chia seeds to a beverage by adding a tablespoon of chia seeds to a 500 milliliters of iced fruit tea.  The chia seed swell after 5 minutes of soaking and the beverage is suitable for consumption.  Humblebee & Me teach that the chia seeds when soaked expand into “little jelloid balls”.  Humblebee& Me teach that the chia seeds include omega-3 fatty acids, healthy fats, fiber, protein and calcium.  The beverage as taught by Humblebee & Me fully anticipates applicant’s method and/or beverage.  Applicant’s recitation of 3 teaspoons for 3 hours or 1 teaspoon per hour in 8 ounces of water, has been inherently met by the teachings of Humblebee & Me because the chia seeds inherently will swell and absorb about 10-12 times their weight in liquid.  This is an inherent characteristic of all chia seeds.  Applicant’s method of replacing tapioca balls in traditional Boba drinks and replaced with chia seeds has been fully taught and described by Humblebee & Me and anticipates applicant’s invention as claimed.  It is maintained that the boba drink as taught and described by Humblebee & Me fully anticipates applicant’s invention.
Claims 1-17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by “Chocolate Rooibos Chia Seed Bubble Tea”, Jeannette’s Healthy Living, published May 22, 2014.
Rooibos Chia Seed Bubble Tea recipe and publically available disclosure is a bubble or boba tea wherein the tapioca balls conventionally used in preparing bubble tea is replaced with chia seeds.  Rooibos Chia Seed Bubble Tea recipe teach that the replacing the tapioca with chia seed provides a nutrient dense beverage rich in omega-3 fatty acids higher in fiber and calcium and the chia seeds provide a good source of calcium, phosphorous and magnesium.  Rooibos is an organic chocolate blend which includes rooibos tea and cacao.  The recipe and instructions for preparing the chocolate Rooibos Chia seed bubble tea as prepared fully anticipates applicant’s claims.  [See entire document]
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Minatelli et al. teach a chia seed composition for human consumption and horse feed dietary supplement composition derived from chia seed.  Belna teaches a chia seed beverage and method. Lu teaches replacing bobar (Tapioca) drink with chia seed as an ingredient.  Vescovi teach methods and formulations for enhancing hydration which includes adding chia seeds to the beverage.  Da Silva et al. teach making an energy drink using chia seed.  Hu Zhonghong teaches a method of making a chia seed beverage.  Martha Stewart teaches a method of using chia seeds, in puddings and different foods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397.  The examiner can normally be reached on Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/Nina Bhat/                                                                 Primary Examiner, Art Unit 1771